DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Response to Amendment
Claims 1-5, 7, and 9 are currently pending.  Claims 6, 8, and 10-12 are cancelled.  The previous objection to claim 8 is withdrawn.  The amended claim 1 does not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-5, 7, and 9 are rejected under the following 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2013/0089784) in view of Hwang et al (US 2017/0047584).
	Regarding claims 1, 5, and 9, Cho et al discloses a lithium battery (lithium-ion battery) comprising: a negative electrode (anode) comprising: a negative active material  (powder mass / anode active material), a conductive agent (conductive additive), a binder (resin binder); a positive electrode (cathode); and an electrolyte; wherein the negative active material is a primary particle “100” (powder mass) comprising multiple Si nanowires intermixed with a crystalline carbonaceous core “110” (graphene sheets), wherein the Si nanowires have an average diameter of about 30 to about 50 nm and an average length of about 1.5 µm and Si nanowires that are in an amount of 7.15 wt% based on the total weight of the carbonaceous core and the Si nanowires combined; wherein the primary particle (powder mass) may be agglomerated to form secondary particles, wherein at least one of the secondary particles comprises a core and a shell embracing the core, wherein the core comprises a single graphene sheet “110” and a plurality of Si nanowires “120” and the graphene sheet and the Si nanowires are mutually bonded into the core ([0048],[0074],[0075],[0099] and Fig. 1).
	However, Cho et al does not expressly teach a powder mass comprising multiple Si nanowires inter-mixed with multiple graphene sheets (claim 1); wherein the graphene sheets are selected from a single-layer sheet or few-layer platelet of pristine graphene, graphene oxide, reduced graphene oxide, 20graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen- doped graphene, chemically functionalized graphene, or a combination thereof, wherein few layer is defined as less than 10 layers of graphene planes (claim 5). 
	Cho et al also discloses carbonaceous core “110” including natural graphite, artificial graphite, expandable graphite, graphene, …; wherein graphene refers to a single layer of graphite ([0051]).    
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Cho et al indicates that graphene that is a single-layer sheet of pristine graphene is a suitable material for use as a crystalline carbonaceous core.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use graphene that is a single-layer sheet of pristine graphene.
However, Cho et al does not expressly teach a shell comprising one or a plurality of graphene sheets.  Hwang et al discloses a silicon-carbon composite including a core including a plurality of active particles and a first shell layer which is coated on the core and includes graphene, wherein the core is formed by agglomeration of the plurality of active particles, wherein the first shell layer is formed in a single-layered or multilayer structure including one or more graphene layers ([0035]-[0039],[0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include a shell comprising one or a plurality of graphene sheets in order to improve the movement of lithium ions and the electrical conductivity of the active particles ([0065]).  
In addition, it is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is obvious over the product of the prior art.  The claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).  Burden is on applicants to show difference in product comparison.
Regarding claim 2, Cho et al does not expressly teach Si nanowires having a diameter from 10 nm to 40 nm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires having a diameter from 10 nm to 40 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed diameter of the Si nanowires.
Regarding claim 3, Cho et al also discloses Si nanowires having at least a portion that may be linear, gently or sharply curved, or branched ([0060]). 
However, Cho et al does not expressly Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  Therefore, the radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure. 
Regarding claim 4, the Office takes the position that the graphene sheets taught by Cho et al inherently contains pristine graphene material having less than 0.01% by weight of non-carbon elements.
Regarding claim 7, Cho et al also discloses that carbonaceous core may include a combination of two carbonaceous materials (conductive material) such as natural graphite, artificial graphite, expandable graphite, graphene, carbon black, fullerene soot ([0051]).      

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2013/0089784) in view of Hwang et al (US 2017/0047584), and further in view of Zhamu et al (US 2010/0143798).
	Regarding claims 1, 5, and 9, Cho et al discloses a lithium battery (lithium-ion battery) comprising: a negative electrode (anode) comprising: a negative active material  (powder mass / anode active material), a conductive agent (conductive additive), a binder (resin binder); a positive electrode (cathode); and an electrolyte; wherein the negative active material is a primary particle “100” (powder mass) comprising multiple Si nanowires intermixed with a crystalline carbonaceous core “110” (graphene sheets), wherein the Si nanowires have an average diameter of about 30 to about 50 nm and an average length of about 1.5 µm and Si nanowires that are in an amount of 7.15 wt% based on the total weight of the carbonaceous core and the Si nanowires combined; wherein the primary particle (powder mass) may be agglomerated to form secondary particles, wherein at least one of the secondary particles comprises a core and a shell embracing the core, wherein the core comprises a single graphene sheet “110” and a plurality of Si nanowires “120” and the graphene sheet and the Si nanowires are mutually bonded into the core ([0048],[0074],[0075],[0099] and Fig. 1).
	However, Cho et al does not expressly teach a powder mass comprising multiple Si nanowires inter-mixed with multiple graphene sheets (claim 1); wherein the graphene sheets are selected from a single-layer sheet or few-layer platelet of pristine graphene, graphene oxide, reduced graphene oxide, 20graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen- doped graphene, chemically functionalized graphene, or a combination thereof, wherein few layer is defined as less than 10 layers of graphene planes (claim 5). 
	Cho et al also discloses carbonaceous core “110” including natural graphite, artificial graphite, expandable graphite, graphene, …; wherein graphene refers to a single layer of graphite ([0051]).    
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Cho et al indicates that graphene that is a single-layer sheet of pristine graphene is a suitable material for use as a crystalline carbonaceous core.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use graphene that is a single-layer sheet of pristine graphene.
However, Cho et al does not expressly teach a shell comprising one or a plurality of graphene sheets.  Hwang et al discloses a silicon-carbon composite including a core including a plurality of active particles and a first shell layer which is coated on the core and includes graphene, wherein the core is formed by agglomeration of the plurality of active particles, wherein the first shell layer is formed in a single-layered or multilayer structure including one or more graphene layers ([0035]-[0039],[0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include a shell comprising one or a plurality of graphene sheets in order to improve the movement of lithium ions and the electrical conductivity of the active particles ([0065]).  
However, Cho et al as modified by Hwang et al does not expressly teach a powder mass that is formed by mechanical breaking means, wherein the mechanical breaking means is an air jet mill, high-shear mixer/disperser,ultrasonicator, vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, microball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, attritor, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nanobead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (claim 1).
Zhamu et al discloses nanocomposte solid particles (powder mass) that is formed by ball milling such as planetary ball mill ([0118],[0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho/Hwang negative active material to include a powder mass that is formed by mechanical breaking means, wherein the mechanical breaking means is planetary ball mill in order to reduce the size of particles to the desired size that can easily be bonded by a binder material ([0118]).
Regarding claim 2, Cho et al does not expressly teach Si nanowires having a diameter from 10 nm to 40 nm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires having a diameter from 10 nm to 40 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed diameter of the Si nanowires.
Regarding claim 3, Cho et al also discloses Si nanowires having at least a portion that may be linear, gently or sharply curved, or branched ([0060]). 
However, Cho et al does not expressly Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  Therefore, the radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure. 
Regarding claim 4, the Office takes the position that the graphene sheets taught by Cho et al inherently contains pristine graphene material having less than 0.01% by weight of non-carbon elements.
Regarding claim 7, Cho et al also discloses that carbonaceous core may include a combination of two carbonaceous materials (conductive material) such as natural graphite, artificial graphite, expandable graphite, graphene, carbon black, fullerene soot ([0051]).

Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2010/0143798) in view of Hwang et al (US 2017/0047584).
	Regarding claims 1, 2, and 9, Zhamu et al discloses a lithium secondary battery (lithium-ion battery) comprising: an anode comprising: an anode active material, a conductor agent (conductive additive), a binder (resin binder); a cathode; and an electrolyte; wherein the anode active material is a solid nanocomposite particle (powder mass) comprising multiple Si nanowires intermixed with nano graphene platelets (NGP / graphene sheets), wherein the Si nanowires have a cross sectional dimension (diameter) of less than about 50 nm and a length of at least 1 µm and Si nanowires that are in an amount of 67 wt% based on the total weight of the nano graphene platelets and the Si nanowires combined ([0104],[0111],[0142] and claim 18); wherein the solid nanocomposite particle is formed by ball milling (mechanical breaking means) such as planetary ball mill ([0118],[0136]).
	However, Zhamu et al does not expressly teach Si nanowires having a diameter from 2 nm to 50 nm and a length from 50 nm to 20 µm (claim 1); or Si nanowires having a diameter from 10 nm to 40 nm and a length from 100 nm to 100 µm (claim 2). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhamu anode active material to include Si nanowires having a diameter from 2 nm to 50 nm and a length from 50 nm to 20 µm or Si nanowires having a diameter from 10 nm to 40 nm and a length from 100 nm to 100 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  The diameter and length of the Si nanowires are result effective variables of optimizing the dimensions for use as an electro-active materials.  There is no evidence of criticality of the claimed diameter and length of the Si nanowires. 
However, Zhamu et al does not expressly teach secondary particles or particulates and at least one of the particulates comprises a core and a shell embracing the core, wherein the core comprises graphene sheets and Si nanowires that are mutually bonded or agglomerated into the core and a shell comprising one or a plurality of graphene sheets.  
Hwang et al discloses a silicon-carbon composite including a core including a plurality of active particles and a first shell layer which is coated on the core and includes graphene, wherein the core is formed by agglomeration of the plurality of active particles, wherein the first shell layer is formed in a single-layered or multilayer structure including one or more graphene layers ([0035]-[0039],[0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhamu anode active material to include secondary particles or particulates and at least one of the particulates comprises a core and a shell embracing the core, wherein the core comprises graphene sheets and Si nanowires that are mutually bonded or agglomerated into the core and a shell comprising one or a plurality of graphene sheets in order to improve the movement of lithium ions and the electrical conductivity of the active particles ([0065]).  
Regarding claim 4, Zhamu et al also discloses NGPs that include pristine graphene sheets and graphite oxide nano platelets ([0115]).
Regarding claim 5, Zhamu et al also discloses NGPs that is few layer platelets of pristine graphene ([0115]).
Regarding claim 7, Zhamu et al also discloses a solid nanocomposite particle (core) that further comprises a precursor matrix material (conductive material) such as pitch (carbon material) ([0109]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2010/0143798) in view of Hwang et al (US 2017/0047584) as applied to claim 1 above, and further in view of Zhu et al (US 2018/0019468).
However, Zhamu et al as modified by Hwang et al does not expressly teach Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm.
Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhamu/Hwang anode active material to include Si nanowires that are curly in order to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhamu/Hwang/Zhu anode active material to include Si nanowires having a radius of curvature from 100 nm to 10 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  The radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure. 

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
The Applicant argues that “The combination of Zhamu and Hwang do not obviate Claims 1-5 and 7-9 since Claim 1 has been amended to add the new limitation”.
In response, as stated above in the 103 rejection, Zhamu et al discloses nanocomposite solid particles (powder mass) that is formed by ball milling (mechanical breaking means), wherein examples include the use of a planetary ball mill (See [0118],[0136]).  So, the newly added limitation to claim 1 is clearly taught by the Zhamu reference.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729